Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 14 “should strap” should be “shoulder strap”; “one or more at flexible bag” is not grammatically correct and must be corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
The scope of the phrase “hook terminal” is unclear. Specifically, it is unclear whether it should be taken to be limited to a hook at a terminal end (similar to the invention) or be taken more broadly based on the plain meaning of the phrase to also encompass hooks that form a terminal/connector structure, a terminal structure for attaching a hook, or have some other scope.
The scope of the phrase “each load comprising one or more at flexible bag and its contents” is unclear, noting that it is unclear whether the “flexible bag” should be taken to refer specifically to the previously recited flexible bags, if it encompasses the pouch which can also be considered a flexible bag, or if it has some other scope. Examiner notes that the phrase is clearly only functional and so no flexible bags are structurally required by the claim, although this is not an indication that structurally reciting such would lead to patentability.
It is additionally unclear whether the phrase “wherein said shoulder strap and hook terminals are configured to enable a user to carry one or more separate loads, each load comprising one or more at flexible bag and its contents” should be considered to require at least two loads (i.e. “one or more separate loads” seems to indicate that a single load is all that is required), or if the strap and hook terminals being configured to enable carrying one separate load (e.g. a load separate from the user, separate from some other structure, or the like) is sufficient to meet the language of the claim. 
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 11-12 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #9,456,672 to Condon (Condon) in view of U.S. Patent #5,318,084 to Jackson (Jackson).
With Respect to Claim 1  
Condon discloses an apparatus comprising: a pouch (1202) including a body comprising a flexible fabric and having a cavity (interior cavity) and two ports on distal ends of the pouch (1214 and similar opening on opposite end, see Col. 8 lines 9-15), the pouch configured to store and dispense one or more collapsed flexible bags (clearly capable of this use, noting also that this is the disclosed use, see 1208/1209), wherein each port includes a cord (drawstring 309) and cord lock (spring-loaded drawstring gripping element 310 is a cord lock or alternately to the degree that some other interpretation might be possible, clearly renders such obvious as they 
However, Jackson discloses forming a similar shoulder strap (14, see e.g. FIG. 1) for a similar bag (12, see e.g. FIG. 1) with a length adjusting buckle secured to said shoulder strap.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Jackson, to form the shoulder strap of Condon with a length adjusting buckle secured to the shoulder strap, in order to allow for adjustment of the length to fit the user and/or enhance user comfort, and/or as a mere selection of an art appropriate shoulder strap structure to use.
With Respect to Claim 11  
The apparatus of claim 1, wherein the at least one hook terminal comprises a hook (the carabiner is a hook to the extent claimed).  
With Respect to Claim 12  
The apparatus of claim 1, wherein the at least one hook terminal comprises a carabiner (per Condon).
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #5,318,084 to Jackson (Jackson) in view of U.S. Patent #9,456,672 to Condon (Condon).
With Respect to Claim 1  
Jackson discloses an apparatus comprising: a pouch (16) including a body comprising a flexible fabric and having a cavity and various ports/openings (28) to access the cavity; the pouch configured to store and dispense one or more collapsed flexible bags (it is capable of this use with appropriate flexible bags), wherein each port includes a fastener (noting zipper or hook and loop fasteners, as well as the disclosure to use any similar fastener to open and close the ports/openings) to facilitate control a size of an aperture at the port to provide access to the one or more collapsed flexible bags in the cavity (zippers or hook and loop fastener are 
However, Condon discloses forming a similar shoulder strap attached bag/pouch configured to store and dispense one or more collapsed flexible bags (clearly capable of this use, noting also that this is the disclosed use, see 1208/1209), with two ports (1214 and similar opening on opposite end, see Col. 8 lines 9-15) , wherein each port includes a cord (drawstring 309) and cord lock (spring-loaded drawstring gripping element 310 is a cord lock or alternately to the degree that some other interpretation might be possible, clearly renders such obvious as they are common and well known in the art) to facilitate control a size of an aperture at the port to provide access to the one or more collapsed flexible bags in the cavity (clearly capable of this use and this is the disclosed use).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Condon, to form the Jackson pouch with an internal cavity and openings at each distal end with a cord and cord lock closure as taught by Condon, in order to allow for 
With Respect to Claim 11  
The apparatus of claim 1, wherein the at least one hook terminal comprises a hook (18). 
With Respect to Claim 12   
The apparatus of claim 1, wherein the at least one hook terminal comprises a carabiner (18 as shown is a carabiner to the degree claimed}.
Alternately, Condon discloses the use of a carabiner/ring and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Condon to use a carabiner as/in place of the hook 18, for the benefits of carabiners in general or a particular carabiner, as a mere selection of an art appropriate clip fastener to use and/or at most a mere substitution of one art known clip fastener for another. 
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,225,971 to Stark (Stark) in view of U.S. Patent Publication #2004/0084490 to Caputi (Caputi), U.S. Patent #5,318,084 to Jackson (Jackson), and U.S. Patent #9,456,672 to Condon (Condon).
With Respect to Claim 1  
Stark discloses an apparatus comprising: a shoulder strap (12) including two ends, each end including a hook terminal (24, 26), wherein said shoulder strap and hook terminals are configured to enable a user to carry one or more separate loads, each load comprising one or more at flexible bag and its contents (noting 40, 42), in a substantially balanced manner (they are shown as being substantially balanced, clearly capable of this use); but does not disclose a pouch including a body comprising a flexible fabric and having a cavity and two ports on distal 
However, Caputi discloses a similar bag carrying strap with hook terminals at each end to carry flexible bags, and the use of a length adjusting mechanism to allow for changing the size of the strap to suit the user. It is noted that it also discloses the use of various types of hooks including carabiners/snaphooks.
Jackson discloses forming a similar shoulder strap with hook ends including a length adjusting buckle (32) secured to said shoulder strap, and attaching a pouch (16) to the shoulder strap using a shoulder strap retention device (25) in order to allow for carrying whatever articles a user might desire in the pouch.
Condon discloses forming a similar shoulder strap attached bag/pouch configured to store and dispense one or more collapsed flexible bags (clearly capable of this use, noting also that this is the disclosed use, see 1208/1209), with two ports (1214 and similar opening on opposite end, see Col. 8 lines 9-15) , wherein each port includes a cord (drawstring 309) and cord lock (spring-loaded drawstring gripping element 310 is a cord lock or alternately to the degree that some other interpretation might be possible, clearly renders such obvious as they are common and well known in the art) to facilitate control a size of an aperture at the port to provide access to the one or more collapsed flexible bags in the cavity (clearly capable of this use and this is the disclosed use). 

It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Jackson to attach a pouch to a shoulder strap to enable carrying various items and the disclosure of Condon to attach a flexible bag carrying pouch to a shoulder strap, to add a flexible bag carrying pouch (1202) as taught by Condon attached on the shoulder strap of Stark, in order to allow a user to carry flexible bags for use with the carrier (i.e. Condon discloses the pouch structure, Jakcson provides the motivation to locate it on the shoulder strap).
With Respect to Claim 11    
The apparatus of claim 1, wherein the at least one hook terminal comprises a hook (per Stark).  
With Respect to Claim 12  
The apparatus of claim 1, and Caputi discloses the use of various hooks and shows carabiners, and Condon also discloses using carabiners to attach the ends of a strap, but the combination above does not disclose wherein the at least one hook terminal comprises a carabiner.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Caputi and/or Condon, to replace the hook ends with carabiners, in order to allow for a closable hook structure to avoid inadvertent loss of the bags, for the other art .
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive, and/or are moot in view of the new ground(s) of rejection.
In response to Applicant’s argument that the application as filed definitively describes the term “hook terminal”, Applicant’s argument appears to be that it is sufficiently clear what the inventive hook terminals are, which would go to a 112, 1st paragraph rejection, but is not relevant to the 112 2nd paragraph rejection. The phrase “hook terminal” is not specifically defined in the specification, and the issue is that this phrase could potential have different meanings and scope beyond the particulars disclosed by Applicant for Applicant’s structure. For example, a ring might be considered a “hook terminal” as it can be a terminal to which a hook can be attached. Examiner maintains that the scope of the phrase is unclear. Examiner further notes that the recitation in claim 11 that the hook terminal is a hook appears to indicate that the phrase encompasses structures other than hooks (for clarity, it is noted that a carabiner is a type of hook), which further makes the scope of the term unclear.
In response to applicant's argument that Jackson’s pouch is not suitable as a flexible shopping bag storage/dispensing pouch as it contains different zippered pockets and not adjustable ports, Examiner respectfully disagrees and maintains that a zippered pocket is quite capable of storing flexible shopping bags or similar storage bags, and operate as a storage/dispensing pouch for such. For clarity, Jackson does not disclose the claimed details for the port, but Applicant’s argument/contention that it is not capable of the general use of storing and dispensing flexible shopping bags appears to have no support and to be false.
In response to applicant's argument that Condon or Jackson do not disclose or suggest using hooks to carry the dispensed bags, a recitation of the intended use of the claimed invention must result 
In further response to applicant's argument that a person of ordinary skill in the art would not consider combining Condon and Jackson as there would be no point in having open hooks on either end of the shoulder straps to hold the bags supplied in a dispensing pouch, it is noted that 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., open hooks on either end of the shoulder strap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For clarity, none of the claims recite open hooks, claim 11 merely recites a hook, and claim 1 recites hook terminals; this is not meant to indicate that requiring open hooks would result in a patentable claim, but merely noting the error in Applicant’s argument, and Examiner notes the new rejection using Stark, provided in the interests of advancing prosecution, which discloses open hooks for carrying flexible bags.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. Applicant’s overly broad statement that a person of ordinary skill in the art would not consider combining Condon and Jackson; that Condon discloses luggage which is not similar to a flexible shopping bag storage/dispensing pouch with no support for this statement; the clearly false and unsupported statement that Condon discloses a strap 1203 solely for holding a container itself when clearly Condon discloses attaching two separate containers to the ends of the strap in FIG. 12 and the description thereof) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed 
Applicant's arguments (e.g. Applicant’s overly broad statement that a person of ordinary skill in the art would not consider combining Condon and Jackson; that Condon discloses luggage which is not similar to a flexible shopping bag storage/dispensing pouch with no support for this statement; the clearly false and unsupported statement that Condon discloses a strap 1203 solely for holding a container itself when clearly Condon discloses attaching two separate containers to the ends of the strap in FIG. 12 and the description thereof) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. Applicant’s overly broad statement that a person of ordinary skill in the art would not consider combining Condon and Jackson; that Condon discloses luggage which is not similar to a flexible shopping bag storage/dispensing pouch with no support for this statement; the clearly false and unsupported statement that Condon discloses a strap 1203 solely for holding a container itself when clearly Condon discloses attaching two separate containers to the ends of the strap in FIG. 12 and the description thereof) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734